Title: To Thomas Jefferson from Anonymous, 24 August 1805
From: Anonymous
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. August 24. 1805
                  
                  Doctr. Michael Leib is going from Beer House to Beer House in the City of Philadelphia and Nothern Liberties shewing a letter on the subject of our approaching election which he says he recieved from you. He enjoins secrecy on those to whom he shews it but cares not how many see the letter; pehaps near a thousand persons of the lowest class of society have already seen it. Those who are your real friends here cannot but regret that you should correspond in any shape whatever with so noted a liar and abandoned villiain.—His only aim is evidently to raise his own consequence by shewing that he possesses so much of your confidence as to recieve a letter from you. Beware of doubtful characters and shun the robbers of orphan Children. The good sense of the virtuous inhabitants of pensylvania will prevail and annihilate the proven pretensions of a few base individuals & I hope will ever support your virtuous administration.
               